Citation Nr: 1122682	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include depression, anxiety, and/or panic disorder.  


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for depression and anxiety.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

The Board notes that the RO adjudicated claims for service connection for depression and for anxiety.  However, the Board notes the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009, in which the Court held essentially held that VA erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, in addition to depression and anxiety, the Veteran has had diagnoses of panic disorder.  Also, as is explained below, the Veteran has asserted his entitlement to PTSD.  Thus, consistent with Clemons and the current record, the Board has recharacterized the appeal as encompassing the matters set forth on the title page.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

Prior to the November 2009 rating decision, while a letter from a private physician and a letter regarding the results of the Veteran's VA Agent Orange Registry Program examination were of record, there were no VA psychiatric treatment records associated with the claims file.  Subsequent to the November 2009 rating decision, VA treatment records dated from January 2009 to December 2009 were associated with the claims file.  Such records indicate diagnoses of, and treatment for, depression, anxiety, and panic disorder.   They also reflect that, in October 2009, the Veteran reported that he had been left in the jungle several times and sprayed by Agent Orange, and that the possibility of his panic attacks being related to this was discussed with a VA psychiatrist.  

However, in the March 2010 SOC, the RO did not explicitly identify or discuss the January 2009 to December 2009 VA treatment records, or otherwise indicate that such evidence had been considered in adjudicating the claim then on appeal.  Because the SOC failed to address pertinent evidence in this appeal, the Board has no alternative to remand these matters for consideration of the evidence, in the first instance, and for issuance of a supplemental SOC (SSOC) reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2010). 

Also, in a statement received in January 2011, the Veteran asserted that, during his period of service, he was stationed for 10 months in the thick jungle, which caused him to be scared, and that this was why he was claiming depression and "[posttraumatic] stress," as since then he had never been the same.  He also asserted that he had had a "[traumatic] experience" during his service, and that as a result, he was being seen for depression and anxiety.  Thus, the record also raises the matter of service connection for PTSD. To avoid any prejudice to the Veteran, RO consideration of this matter, in the first instance, is warranted.

Furthermore, the record reflects that there may be outstanding VA medical records pertinent to the claim on appeal.  In this regard, the Veteran has reported that he receives psychiatric treatment at the East Orange VA Medical Center (VAMC).  While the claims file currently includes outpatient treatment records from the East Orange VAMC dated from January 2009 to December 2009, the Veteran's statements indicate that more recent records of VA psychiatric treatment might be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of mental health treatment, since December 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate a claim for service connection for PTSD, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards disability ratings and effective dates (in the event service connection is granted)-as appropriate. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the East Orange VAMC all outstanding pertinent records of mental health evaluation and/or treatment (dated from December 2009 to the present).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should explain how to establish entitlement to service connection for PTSD, as well as identify the evidence that will be obtained by VA and the type of evidence that is the Veteran's ultimate responsibility to submit.  The RO should ensure that its letter meets the requirements of Dingess/Hartman (cited above), particularly as regards disability ratings and effective dates, as appropriate.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for examination of the Veteran, if appropriate), the RO should readjudicate the claims for PTSD, and for service connection for PTSD, and service connection for a psychiatric disability other than PTSD, to include depression, anxiety, and/or panic disorder.  The RO should adjudicate each claim in light of all pertinent evidence (to include that identified above, as well as all other pertinent evidence added to the record since the RO's last adjudication of the appeal) and all and legal authority.  

6.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


